department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug -t ep7ra t3 uniform issue list legend decedent a individual b individual c individual d amount e state f court g date l date m date n date p date q date r company w ira x page dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper treatment of amounts in decedent a’s individual_retirement_account ira x under sec_401 and sec_408 of the internal_revenue_code code correspondence dated date and date supplemented the request your authorized representative has submitted the following facts and representations decedent a was born on date l and died on date m while a resident of state f at age having attained his required_beginning_date as that term is defined in sec_401 of the code decedent a is survived by two children you and individual b you the son of decedent a were born on date n and were alive at the date of this ruling_request decedent a died testate and his estate is being administered in accordance with his last will and testament and related codicils the will thirteenth of the will individual b and individual c were appointed as executors of decedent a’s estate the will was duly admitted to probate on date q in court g in accordance with article as of his date of death decedent a was the owner of a rollover individual_retirement_arrangement ira ira x maintained with company w as of date p ira x has a value of approximately amount e at his date of death decedent a had been predeceased by his spouse individual d whom decedent a had previously designated as the beneficiary of ira x following her death however by means of a beneficiary designation dated date r decedent a named his estate as the beneficiary of his ira x under article fourth paragraph b of the will you and individual b are the equal beneficiaries of decedent a’s estate and are entitled to benefit from ira x individual b and individual c as co-executors of the estate of decedent a propose to transfer by means of trustee-to-trustee transfers in equal shares ira x into two newly created iras one would be titled decedent a deceased f b o your name beneficiary thereof the other would be titled decedent a ira deceased f b o individual b beneficiary thereof the inherited iras will continue to meet the minimum distribution_requirements of sec_401 of the code and distributions from the ira of which you will be the beneficiary will be based on the remaining life expectancy of decedent a with distributions therefrom made without regard to the ira set up to benefit individual b page the funds in ira x remain undistributed except that the required minimum distributions have been made based on the foregoing you request the following rulings that your one-half interest of decedent a's ira x can be segregated and a separate inherited sub-ira for purposes of determining your held in minimum required distributions under sec_401 of the code that the ira created by means of a trustee to trustee transfer which will be titled decedent a deceased f b o your name beneficiary thereof constitutes an inherited ira under sec_408 of the code that distribution requirement under the minimum required sec_401 of the code from your sub-ira may be met by distributing amounts annually from your distinct ira calculated using decedent a’s remaining life expectancy using the age of decedent a as of his birthday in the calendar_year of his death reduced by one for each subsequent a -5 question section calendar_year in accordance with answer-5 of the income_tax regulations and that the transfer of your one-half interest in decedent a’s ira to an ira in decedent a’s name for your benefit will not constitute a distribution it be within the meaning of sec_408 of the code nor will considered an attempted rollover from ira x to your distinct ira with respect to your ruling requests sec_401 of the code provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age final income_tax regulations regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the regulations in retevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date page sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1 a -4 of the regulations q a-3 provides that only individuals maybe designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-5 of the regulations q a- a provides in summary that if an employee dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee determined in accordance with paragraph c of a-5 sec_1_401_a_9_-5 of the regulations q a- c provides in general that with respect to an employee who does not have a designated_beneficiary the applicable distribution period measured by the employee's remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee's birthday in the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee's death sec_1 a - of the regulations q a-1 provides the relevant single life expectancy table sec_1_401_a_9_-8 of the regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit reflecting the separate interest of the employee's beneficiaries under the plan as of the date of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts page sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit in like manner the separate_account rules are not available to beneficiaries of an estate with respect to the estate's interest in an employee's plan or ira interest sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee sec_408 of the code provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above you are decedent a's son revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the issues raised in this ruling_request are whether a beneficiary-son of an ira holder may after the death of the ira holder transfer her one-half interest in the deceased's ira to an ira set up to solely benefit her and whether she may receive distributions from her beneficiary ira over the deceased's remaining life expectancy without regard to the distribution decisions made by the other ira beneficiaries although neither the code nor the regulations promulgated sec_401 of the code preclude the posthumous division of ira x into more than one ira the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through an estate in this case absent your decision to transfer by means of a trustee-to-trustee transfer your one-half interest in decedent a's ira x to your beneficiary ira as described above distributions of the entire ira x interest including your one-half would have to be made over decedent a's remaining life expectancy in accordance with sec_1_401_a_9_-5 of the regulations q a-5 c after the trustee to trustee transfer you will receive required distributions over decedent a's remaining page life expectancy thus the trustee to trustee transfer will have no effect on the timing or amount of minimum required distributions additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally since you are decedent a's son your one-half interest in decedent a's ira x constitutes an inherited ira as that term is defined in sec_408 of the code thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that your one-half interest of decedent a's ira x can be segregated and a separate ira for purposes of determining your minimum held required distributions under sec_401 of the code in that the ira created by means of a trustee to trustee transfer which will be titled decedent a deceased f b o your name beneficiary thereof constitutes an inherited ira under sec_408 of the code that distribution the minimum required requirement under sec_401 of the code from your sub-ira may be met by distributing amounts annually from your distinct ira calculated using decedent a’s - remaining life expectancy using the age of decedent a as of his birthday in the calendar_year of his death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 question answer-5 of the income_tax regulations and that the transfer of your one-half interest in decedent a’s ira to an ira in decedent a’s name for your benefit will not constitute a distribution within the meaning of sec_408 nor will it be considered an attempted rollover of the ira to you this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the transferee ira to be set up to benefit you will also meet the requirements of code sec_408 at all times relevant thereto finally please note that in accordance with sec_408 of the code a required_distribution must be made from the ira to be set up to benefit you no later than date if such distribution is not taken from ira x prior to the transfer described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions please call toll free number id - jat - nota sincerely yours ve rances v sloan manager employee plang’ technical group enclosures notice of intention to disclose deleted copy of ruling cc
